Citation Nr: 0507168	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) (previously rated as anxiety 
neurosis).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1967 to June 1969. His awards and 
decorations included the Combat Action Ribbon and Purple 
Heart Medal.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim for an increased 
rating in excess of 30 percent for post traumatic stress 
disorder (PTSD).

During the course of the current appeal, the RO granted an 
increase in evaluation from 30 to 50 percent. However, but 
since the veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, the claim will remain 
in controversy, as less than the maximum available benefit 
was awarded. 
AB v. Brown, 6 Vet.App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
impaired sleep, nightmares, flashbacks, irritability, 
avoidance behavior, intrusive thoughts, anxiety, depression, 
a feeling of loss of control, and significant occupational 
and social impairment; Although he is mildly anxious and 
dysphoric, he is alert, well-oriented, takes care of his 
appearance and hygiene, has thought processes that are 
logical, coherent, and goal directed, has no noted memory 
problems, has no active suicidal or homicidal ideations, and 
has the ability to work independently. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.130, DC 9411 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits. The VCAA also created 38 
U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
See 38 C.F.R. §§ 3.102, 3.159 (2004). The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits. 66 Fed. Reg. 45,620 
(Aug. 29, 2001). Accordingly, both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004). In a February 2004 letter, 
the RO informed the veteran of the evidence necessary to 
prove his claim. Specifically, the RO informed the veteran 
that to establish entitlement to an increased rating, he will 
need to obtain medical evidence showing current treatment for 
the disability. The RO also informed him that to establish 
entitlement, the evidence must show that the service-
connected condition has gotten worse.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to obtain on his behalf.  See 
38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004). In its 
February 2004 letter, the RO informed the veteran that the RO 
would seek to assist him in obtaining evidence such as 
medical records, service records, and records kept by other 
federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2004). In the February 2004 
letter, the RO informed the veteran to provide information 
about medical evidence showing current treatment to enable 
the RO to request and obtain them from the agency or person 
who has them.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2004). The February 2004 letter 
instructed the veteran to inform the RO of any person or 
agency who may have additional evidence to support his claim. 
The RO also instructed him to send in the requested 
information within a designated period of time.
 
In view of the development that has been undertaken for these 
claims, further development is not needed to comply with the 
VCAA. The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claims. Therefore, the Board will proceed to consider the 
merits of the appeal.





Factual Background

The veteran received outpatient treatment at the St. Louis VA 
Medical Center for his PTSD condition from 2003 to 2004. An 
April 2003 outpatient report indicated the veteran was 
assessed a Global Assessment of Functioning (GAF) score of 
45. The veteran exhibited symptoms of poor sleep, nightmares, 
flashbacks during the day, irritability, and intrusive 
thoughts. However, he did not have suicidal or homicidal 
ideas or plans. The veteran underwent psychotherapy sessions 
and was provided relaxation tapes and instructions. Along 
with financial problems, the veteran was also experiencing 
marital conflict at home. He continued to feel a sense of 
helplessness and loss of control of his life. He often felt 
the need to isolate himself from others and exhibited 
symptoms of survivor guilt.

The August 2003 VA general medication examination done in 
connection with the claim for unemployability noted 
significant non-service connected disabilities from arthritis 
of the thumbs, emphysema, osteoarthritis of the neck, carpal 
tunnel syndrome and also problems with his service-connected 
PTSD condition.

A VA examination for PTSD was conducted in April 2004 with a 
review of the claims folder. The veteran arrived on time to 
his appointment, and was properly and casually dressed. 
Grooming and hygiene were also appropriate. The examiner 
noted current medications included buspirone, sertraline, and 
trazodone. The examiner noted the veteran reported taking 
only half a tablet of the trazodone because taking a whole 
tablet caused him to feel drugged in the morning. Overall, 
the examiner indicated that the veteran reported the 
medications were somewhat effective. The veteran reported 
that his PTSD symptoms were exacerbated by watching news of 
the war in Iraq. He reported increased nightmare frequency 
and persistent sleep disruption, sleeping only 3-4 hours per 
night. The examiner noted the veteran reported neck and hand 
problems and that the veteran indicated that he could not 
afford to be off work for the time the surgery would require. 

Upon mental status examination, the examiner noted the 
veteran was alert and oriented. Speech was normal in volume, 
rhythm and clarity. Mood was mildly anxious and dysphoric. 
Affect was congruent. Thought processes were logical, 
coherent, and goal directed. The veteran reported occasional 
concentration difficulty, but denied problems with memory. 
Insight and judgment were intact. He also denied symptoms 
consistent with mania, hallucinations, delusions, or 
paranoia. He reported avoidance behavior and significant 
anxiety, and occasional isolation and irritability, though he 
noted that he had not had conflicts with others except 
occasionally with his wife. There was no evidence of a formal 
thought disorder and the report indicated he denied any 
suicidal or homicidal ideations, although he admitted to 
passive death wishes occurring at times.

The examiner diagnosed the veteran with PTSD with secondary 
depression and indicated a GAF score of 45. In response to 
the request for determining when worsening occurred, the 
examiner indicated the notable increase in symptoms over the 
past year as documented by his treatment providers. The 
examiner remarked that the veteran's symptoms of PTSD have 
been exacerbated by multiple stressors in recent months that 
included increased stress from family, medical, and financial 
problems. The examiner indicated that his occupational and 
social functioning were significantly impacted, with 
difficulty in maintaining employment. 


Law and Analysis

The veteran seeks a rating in excess of 50 percent for his 
service-connected PTSD. Disability evaluations are determined 
by comparing the manifestations of a particular disability 
with the criteria set forth in the Diagnostic Codes of the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004). The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability. 38 
C.F.R. § 4.1. (2004). Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

PTSD is rated in accordance with 38 C.F.R. § 4.130, DC 9411. 
A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.

A review of the evidence discloses that the veteran's 
service-connected PTSD is manifested primarily by nightmares, 
impaired sleep, irritability, flashbacks, intrusive thoughts, 
anxiety, depression, and some avoidance behavior. His 
symptoms have been exacerbated by multiple stressors from 
physical, financial, and family problems. He presents a 
feeling of loss of control of his life, and continues to have 
intrusive recollections of his Vietnam experiences. He also 
presents evidence of demoralization, mild depression, and 
difficulty in maintaining employment due to interpersonal 
conflicts. In an effort to ease his problems of working with 
others, he has tried to adapt for this by being self employed 
for several years as an electrician, but has had noted 
difficulty in seeking work, and has inadequate finances as a 
result.

Despite his problems, the evidence shows that he is well-
oriented, alert, and continues to take care of his appearance 
and hygiene. His speech is normal in volume, rhythm and 
clarity, and his mood is only mildly anxious and dysphoric, 
with congruent affect. His thought processes continue to be 
logical, coherent, and goal directed. Although he has 
occasional concentration difficulty, he has no noted 
complaints or difficulty with memory. His insight and 
judgment are intact. He does not exhibit any symptoms 
consistent with mania, hallucinations, delusions, or 
paranoia, or any near continuous panic or depressive episodes 
that affect his ability to work independently. He exhibits 
some avoidance behavior and significant anxiety, and 
occasional isolation, but he is able to work independently. 
Moreover, there is also no evidence of obsessional rituals 
which interfere with routine activities; spatial 
disorientation; or neglect of daily functions. The veteran 
does not have suicidal or homicidal ideations, although he 
admitted to passive death wishes occurring at times.

At his April 2004 examination, the veteran reported that he 
continues to be married to his second wife, although he 
described having a significant amount of discord in their 
relationship. The veteran indicated that he has an adult son 
from his previous marriage and described their relationship 
as very close. The veteran reported that he rarely goes out 
socially and has no friends outside of the family. The 
veteran has been working as a self employed electrician, 
preferring to work alone, however he indicated that he has 
had difficulty getting work, as he indicates he is limited by 
the physical non-service connected problems in his hand.

Thus, while the veteran has demonstrated disturbances of 
motivation and mood which at times have led to irritability, 
depression, and avoidance behavior, the recent evidence 
overall shows that his PTSD is indicative of no more than 
occupational and social impairment with occasional 
disturbances of motivation and mood. Such findings more 
nearly reflect the criteria for his current 50 percent 
evaluation under DC 9411. Accordingly, an increased rating is 
not warranted at this time.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
PTSD. The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2004). As noted above, aside from outpatient 
therapy sessions, there is no evidence that the veteran 
requires frequent periods of hospitalization. Although he 
reported that he has not been able to maintain employment for 
very long due to his conflicts with authority figures, he has 
been able to work as a self-employed electrician, 
notwithstanding his limited training. Indeed, the record 
shows that the manifestations of his service-connected PTSD 
are those contemplated by the regular schedular standards. It 
must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations of illnesses proportionate 
to the severity of the several grades of disability. 38 
C.F.R. § 4.1. Absent competent evidence to the contrary, the 
Board finds no reason for further action under 38 C.F.R. § 
3.321(b)(1) (2004).


ORDER

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) is denied.




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


